Citation Nr: 0842481	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had periods of active service from May 1961 to 
May 1964, and from July 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In a September 2004 statement, the veteran appears to be 
making a claim for entitlement to service connection for a 
bilateral ankle disability and bilateral pes planus.  As the 
RO has not yet adjudicated these issues, they are not 
properly before the Board; hence, the issues are referred to 
the RO for appropriate action.

The veteran requested a personal hearing before a Member of 
the Board at the RO in his November 2005 substantive appeal.  
The claims file indicates that the veteran failed to report 
for his scheduled hearing in October 2008.  Therefore, his 
request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
hemorrhoids have been manifested by complaints of pain and 
discomfort, itching, swelling, mucus-type drainage, and 
bleeding which occurs every two months; clinical evaluation 
revealed no thrombotic or irreducible hemorrhoids, and no 
excessive redundant tissue.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the instant case, the July 2005 rating decision granted 
the veteran's claim of entitlement to service connection for 
hemorrhoids.  Because the veteran's claim was thereby 
substantiated, his filing of a notice of disagreement as to 
the July 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3)) (effective May 30, 2008).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.

An October 2005 statement of the case (issued in November 
2005), under the heading "Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant DC for 
rating hemorrhoids (38 C.F.R. § 4.114, DC 7336), and included 
a description of the rating formulas for all possible 
schedular ratings under this DC.  In addition, a May 2008 
letter from VA to the veteran contained the same information.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what is necessary to 
achieve a higher rating for the service-connected disability 
at issue.  In addition, the Board notes that a March 2006 
letter from VA to the veteran informed him of the general 
disability rating and effective date criteria as the Court 
required in Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and records that the 
veteran identified from a United States Air Force medical 
center in Texas.  In addition, the claims file contains 
reports of VA medical examinations conducted in March 2005 
and September 2007.  The claims file also contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed his statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
The Board notes that in June 2008 the veteran submitted a 
response to the May 2008 VCAA letter noted above, indicating 
that he would send more information or evidence to VA to 
support his claim.  The June 2008 response indicated that VA 
would wait 30 days from the issuance of the May 2008 VCAA 
letter before deciding the veteran's claim.  No new evidence 
was received, however, within this 30 day period.  
Thereafter, the RO issued a July 2008 supplemental statement 
of the case in August 2008.

The Board notes that the veteran and his representative argue 
that the March 2005 VA examination was inadequate, alleging 
that the VA examiner did not actually perform a physical 
examination of the veteran.  See November 2005 Substantive 
Appeal; July 2005 Notice of Disagreement; February 2006 
Statement of Accredited Representative in Appealed Case.  To 
this effect, the Board notes that the veteran was afforded a 
subsequent VA examination in September 2007.  There are no 
statements in the claims file alleging that the VA examiner 
failed to perform a full physical examination in September 
2007.

There is a general statement from the veteran's 
representative in the claims file which notes that VA must 
provide a new examination when the available evidence is too 
old to adequately evaluate the state of the veteran's 
disability.  See January 2008 Statement of Accredited 
Representative in Appealed Case.  The Board does not find, 
however, that a more contemporaneous examination is necessary 
in this instance.  The Board notes that the "mere passage of 
time" does not render an old examination inadequate.  
Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In 
Palczewski, the Court noted that the veteran did not submit 
additional evidence showing a change in his condition nor did 
he allege at a hearing that the condition had worsened.  
Further, the Court noted a factor to consider was whether the 
submission or identification of additional lay or medical 
evidence raised the question of whether the medical evidence 
of record was sufficient to render a decision on the claim.  
Palczewski, 21 Vet. App. at 183.

There is no indication that the current medical evidence of 
record is insufficient to render a decision on this claim.  
There is no medical or lay evidence alleging that the 
veteran's disability is worse now than it was upon his 
September 2007 VA examination.  Therefore, the Board finds 
that the evidence of record in this case is sufficient to 
accurately portray the veteran's current disability, and that 
no new VA examination is required.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Under DC 7336, hemorrhoids, external or internal, are given a 
20 percent rating when there is persistent bleeding and with 
secondary anemia, or with fissures.  A 10 percent rating is 
assigned when the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Mild or moderate hemorrhoids yield a 
non-compensable rating.

Legal Analysis

The July 2005 rating decision granted service connection for 
hemorrhoids and assigned a zero percent disability rating, 
effective June 25, 2004.

As mentioned above, the veteran was seen for a VA examination 
in September 2007.  At the time of that examination, the 
veteran stated that he first noticed rectal pain and 
discomfort about ten years prior.  The veteran also noted 
that he had developed "some mucus-type drainage from the 
rectal area" about four years before the September 2007 VA 
examination.  The veteran noted that he has bowel movements 
every two days, and that he has bleeding on the toilet paper 
every two months.  The veteran's current symptoms were listed 
as itching and a mucus discharge.  It was noted that the 
veteran exhibits no tenesmus and no swelling.  The veteran 
denied fecal incontinence and constipation.  Upon physical 
examination, the VA examiner noted that the size of the lumen 
of the rectum and anus was normal.  No evidence of fecal 
leakage, anemia, or fissures was found.  The VA examiner 
noted hemorrhoids present at the three and nine o'clock 
positions of the anal canal.  No evidence of thrombosis or 
bleeding was present.  The VA examiner diagnosed 
"hemorrhoids, grade 1, mildly symptomatic, with bleeding on 
the toilet paper every two months and mucus drainage that 
requires cleaning of the anal area once a day."

At the March 2005 VA examination, the veteran stated that he 
began having rectal pain and bleeding in 1990.  The veteran 
denied any difficulty with anal sphincter control, and denied 
fecal leakage.  Upon physical examination, the lumen of the 
rectum and anus was noted to be essentially normal in size.  
No evidence of fecal leakage, anemia, or fissures was found.  
Hemorrhoids were noted at the three o'clock position, without 
thrombosis.  There was no evidence of bleeding at the time.  
The VA examiner diagnosed "hemorrhoids, mild, symptomatic."

The only other medical evidence in the claims file pertaining 
to the veteran's hemorrhoids is a July 2004 "patient 
encounter form" from a United States Air Force medical 
center in Texas.  This report notes only that the veteran 
complained of hemorrhoids which flare-up, and that he had no 
prior treatment for this disability.

Reviewing the evidence in the light most favorable to the 
veteran, the Board is unable to conclude that a disability 
sufficient to meet the criteria for a higher initial 
evaluation under DC 7336 has been shown.  The Board notes 
that the medical evidence of record does not establish that 
the veteran has large, thrombotic, or irreducible 
hemorrhoids, or hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  Therefore, the next-higher 
disability rating of 10 percent is not warranted in this 
case.  In addition, the veteran's hemorrhoids have not been 
shown to have persistent bleeding and with secondary anemia, 
or with fissures.  Therefore, a 20 percent disability rating 
is likewise not warranted.  
The Board acknowledges that the veteran complains of bleeding 
on the toilet paper every two months.  However, none of the 
competent clinical evidence of record characterizes this 
bleeding as "persistent."  The Board finds that bleeding on 
the toilet paper once every two months does not demonstrate 
persistent bleeding such as to warrant a 20 percent 
disability rating.  The Board concludes that the competent 
medical evidence of record establishes symptomatology that 
has been no more than moderate in the present case during the 
entire time period at issue.

The Board has also considered whether a higher rating could 
be achieved through application of an alternate DC, however, 
no other DCs are found to apply here.

Based on the foregoing, the Board finds that the veteran's 
currently assigned non-compensable rating for hemorrhoids has 
been appropriate at all times during the rating period on 
appeal.  Therefore there is no basis for a higher evaluation 
or staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
is given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
veteran, making the benefit of the doubt rule inapplicable.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture here is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The evidence does not reflect that the veteran's 
hemorrhoids have caused marked interference with his 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Notably, the 
September 2007 VA examination states that the veteran has 
never been hospitalized for his hemorrhoids, and that the 
veteran's work and home life are not affected, other than 
having to clean the mucus drainage from the anal area once a 
day.  The March 2005 VA examination also notes that the 
veteran's hemorrhoids do not interfere with his work or home 
life.  Hence, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


